


Exhibit 10.25
Name:
[●]
Number of Restricted Stock Units subject to Award:
[●]
Date of Grant:
[●]



BRIGHT HORIZONS FAMILY SOLUTIONS INC.
2012 OMNIBUS LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT (DIRECTORS)
This agreement (this “Agreement”) evidences an award (the “Award”) of restricted
stock units (the “Restricted Stock Units”) granted by Bright Horizons Family
Solutions Inc. (the “Company”) to the undersigned (the “Grantee”) pursuant to
the Bright Horizons Family Solutions Inc. 2012 Omnibus Long-Term Incentive Plan
(as amended from time to time, the “Plan”), which is incorporated herein by
reference.
1.    Grant of Restricted Stock Units. On the date of grant set forth above (the
“Grant Date”) the Company granted to the Grantee an award consisting of the
right to receive on the terms provided herein and in the Plan, one share of
Stock with respect to each Restricted Stock Unit forming part of the Award, in
each case, subject to adjustment pursuant to Section 7 of the Plan in respect of
transactions occurring after the date hereof.
2.    Meaning of Certain Terms. Each initially capitalized term used but not
separately defined herein has the meaning assigned to such term in the Plan. The
following terms have the following meanings:
(a)
“Act” means the Securities Exchange Act of 1934, as amended.

(b)
“Change of Control” means (i) any Person (other than any direct or indirect
wholly-owned subsidiary of the Company) becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Act) of securities of the Company representing
more than 50% of the combined voting power of the Company’s then-outstanding
securities, (ii) the Company is a party to a merger, consolidation sale of
assets or other reorganization, or a proxy contest, as a consequence of which
members of the Board in office immediately prior to such transaction or event
constitute less than a majority of the Board thereafter, or (iii) individuals
who, at the date hereof, constitute the Board (the “Continuing Directors”) cease
for any reason to constitute a majority thereof; provided, however, that any
director who is not in office at the date hereof but whose election by the
Board, or whose nomination for election by the Company’s stockholders, was
approved by a vote of at least two-thirds of directors then still in office who
were directors at the date hereof or whose election or nomination for election
was previously so approved shall be deemed to be a Continuing Director for
purposes of this Agreement. Notwithstanding the foregoing provisions of this
paragraph, a “Change of Control” will not be deemed to have occurred solely
because of the acquisition of







--------------------------------------------------------------------------------




the securities of the Company (or any reporting requirement under the Act
relating thereto) by an employee benefit plan maintained by the Company or its
subsidiaries for its employees, and a “Change of Control” shall only be deemed
to occur for purposes of this Agreement if the event also qualifies as a “change
in control event” under the Treasury Regulations promulgated under Section 409A
of the Code.
(c)
“Person” means an individual, a corporation, an association, a partnership, an
estate, a trust or other entity or organization (including a “group” as defined
in Section 13(d)(3) or 14(d)(2) of the Act), other than the Company or any of
its subsidiaries.    

3.    Vesting. The Award shall be fully vested on the Grant Date.
4.    Delivery of Stock. The Award shall be settled on the earliest of (a) the
Grantee’s termination of service as a member of the Board, (b) the fifth
anniversary of the Grant Date, and (c) a Change of Control. Subject to the
provisions of the Plan, within thirty (30) days of such event, in settlement of
the Award, the Company shall deliver to the Grantee a stock certificate for that
number of shares of Stock equal to the number of Restricted Stock Units covered
by the Award. For purposes of this Section 4, the Grantee will not be deemed to
terminate service as a member of the Board unless the Grantee has experienced a
“separation from service” as defined in Section 1.409A-1(h) of the Treasury
Regulations (after giving effect to the presumptions contained therein) from the
Company and from all corporations and trades or businesses, if any, that would
be treated as a single “service recipient” with the Company under Section
1.409A-1(h)(3) of the Treasury Regulations.
5.    Dividends; Other Rights. The Award shall not be interpreted to bestow upon
the Grantee any equity interest or ownership in the Company or any Affiliate
prior to the date on which the Company delivers shares of Stock to the Grantee.
The Grantee is not entitled to vote any shares of Stock by reason of the
granting of the Award or to receive or be credited with any dividends declared
and payable on any share of Stock prior to the date on which any such share is
delivered to the Grantee hereunder. The Grantee shall have the rights of a
shareholder only as to those shares of Stock, if any, that are actually
delivered under the Award.
6.    Forfeiture; Recovery of Compensation. By accepting the Award the Grantee
expressly acknowledges and agrees that his or her rights (and those of any
permitted transferee) under the Award or to any Stock acquired under the Award
or any proceeds from the disposition thereof, are subject to Section 6(a)(5) of
the Plan (including any successor provision). Nothing in the preceding sentence
shall be construed as limiting the general application of Section 10 of this
Agreement.
7.    Nontransferability. Neither the Award nor the Restricted Stock Units may
be transferred except at death in accordance with Section 6(a)(3) of the Plan.
8.    Certain Tax Matters.

- 2 -



--------------------------------------------------------------------------------




(a)    The Grantee expressly acknowledges and agrees that he or she shall be
responsible for satisfying and paying all taxes arising from or due in
connection with the grant or vesting of the Restricted Stock Units and/or the
delivery of any Stock hereunder. The Company shall have no liability or
obligation relating to the foregoing.
(b)    The Grantee expressly acknowledges that because the Award consists of an
unfunded and unsecured promise by the Company to deliver Stock in the future,
subject to the terms hereof, it is not possible to make a so-called “83(b)
election” with respect to the Award.
9.    Governing Law. This Agreement and all claims or disputes arising out of or
based upon this Agreement or relating to the subject matter hereof will be
governed by and construed in accordance with the domestic substantive laws of
the State of Delaware without giving effect to any choice or conflict of laws
provisions thereof.
10.    Acknowledgments. By accepting the Award, the undersigned agrees to be
bound by, and agrees that the Award and the Restricted Stock Units are subject
in all respects to, the terms of the Plan. The Grantee further acknowledges and
agrees that (a) the signature to this Agreement on behalf of the Company is an
electronic signature that will be treated as an original signature for all
purposes hereunder and (b) such electronic signature will be binding against the
Company and will create a legally binding agreement when this Agreement is
countersigned by the Grantee.
    
[The remainder of this page is intentionally left blank.]



- 3 -



--------------------------------------------------------------------------------




Executed as of the ___ day of [●], [●].




Company:
BRIGHT HORIZONS FAMILY SOLUTIONS INC.

    






By: ______________________________
Name:
Title:




Grantee:
__________________________________

Name:
                    
Address:



[Signature Page to Restricted Stock Unit Agreement]

